Citation Nr: 0630937	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  96-51 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for multiple scars of the left lower extremity, to include 
the left greater trochanter, left femur, left thigh, left 
knee, and left lower leg.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from February 1990 to 
February 1996.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, that, in pertinent part, denied service connection for 
residuals of a head injury, and granted service connection 
and a 20 percent disability evaluation for residuals of a 
segment fracture of the left fibular shaft with rupture of 
the posterior cruciate ligament, anterior cruciate ligament 
(ACL) tear, small mid medial meniscus tear, and small mid 
plica tear, post operative ligament reconstruction 
(hereinafter referred to as a "left leg disability"), and 
service connection and a noncompensable evaluation for 
multiple scars of the left elbow, left greater trochanter, 
left femur, left thigh, left knee, and left lower leg 
(hereinafter referred to as "left upper and lower extremity 
scars"). 

In January 1998, the veteran's claim file was transferred to 
the VA RO in New Orleans, Louisiana.

In a June 2002 decision, the Board granted the veteran's 
claim for service connection for residuals of a head injury, 
classified as post-concussion headaches.  In a June 2002 
internal development memorandum, the Board undertook 
additional evidentiary development pursuant to then-extant 
regulations, as to her claims for increased ratings for her 
left leg disability and left upper and lower extremity scars.  
See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2003).  Due to 
changes in law, the Board then remanded the veteran's claim 
to the RO in November 2003, for additional development.

In an August 2005 rating decision, the RO granted service 
connection and separate 10 percent disability evaluations for 
multiple scars of the left lower extremity, lateral 
instability of the left knee, and traumatic arthritis of the 
left knee.  The arthritis and instability are not considered 
herein.  A 10 percent disability evaluation for multiple 
scars of the left upper extremity was also awarded.  This 
essentially recharacterized the issues concerning the scars 
of the upper and lower extremities.  

The appellant was provided with a supplemental statement of 
the case (SSOC) as to the upper extremity grant, but not as 
to the lower extremity.  Thus, while the 10 percent rating 
was assigned in a recent rating action, a SSOC, providing 
applicable reasoning and criteria as to the lower extremity, 
was not issued.  

In a November 2005 decision, the Board denied the veteran's 
claims for an initial rating in excess of 20 percent for the 
left leg disability, and an initial evaluation in excess of 
10 percent for multiple scars of the left upper extremity to 
include the left elbow.  At that time, the Board remanded the 
veteran's claim for an initial rating in excess of 10 percent 
for multiple scars of the left lower extremity, to include 
the left greater trochanter, left femur, left thigh, left 
knee, and left lower leg, to the RO for issuance of a SSOC.


FINDING OF FACT

The objective and competent medical evidence of record 
reflects that the veteran's left lower extremity scars are 
well healed, superficial, aside from one scar on the anterior 
lower leg, nonadherent, stable, and are not tender and 
painful, although are widespread; but, the clinical record 
indicates that such scars produce no limitation of function 
and do not exceed an area of 144 square inches.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for multiple scars of the left lower extremity, to 
include the left great trochanter, left femur, left thigh, 
left knee, and left lower leg, are not met.  38 U.S.C.A. § 
1155, 5100-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.118, Diagnostic Code (DC) 7805 (2002), 
effective prior to Aug. 30, 2002; at 38 C.F.R. §§ 3.102, 
3.159, 4.118, DC 7802 (2005), effective Aug. 30, 2002.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") addressed 
the meaning of prejudicial error (38 U.S.C.A. § 7261(b)), 
what burden each party bears with regard to the Court's 
taking due account of the rule of prejudicial error, and the 
application of prejudicial error in the context of the VCAA 
duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  However, in the instant case, as 
the veteran's increased rating claim is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

In an April 2005 letter, the RO informed the appellant of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  Further, 
in the June 1996 and August 2005 rating decisions that 
granted service connection appellant was instructed what the 
bases for the assigned rating was, and why a higher rating 
was not for assignment.  Thus she was put on notice of the 
information needed for a higher rating.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
November 1996 statement of the case (SOC) and June 1997, 
April 2005, and January 2006 SSOCs issued during the pendency 
of this appeal.

We therefore conclude that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish an increased rating for left lower 
extremity scars.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

The Board notes that in an October 2005 written statement, 
the veteran's accredited service representative appears to 
raise a concern regarding the adequacy of the May 2005 VA 
examination afforded the veteran.  However, the Board finds 
that this examination provides sufficient information 
regarding the veteran's medical history, clinical findings 
and diagnoses from which the Board can reach a fair 
determination as to the matters on appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to the instant claims, under 
both former law and the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background
 
Private and service medical records reflect the veteran's 
injuries in a motor vehicle accident in 1990.  Diagnoses 
included a left open elbow fracture, a left fibular fracture, 
an open left lateral condyle fracture of the knee, and a 
closed left femur fracture.

Post service, the veteran, who was 26 years old, underwent VA 
orthopedic examination in April 1996.  According to the 
examination report, she had left hip, elbow, and knee pain 
problems and discomfort since her 1990 motor vehicle accident 
injuries.  She was told she had arthritis in all the joints.  

On examination, the veteran had multiple scars on the left 
side of her body that involved the left elbow.  As to her 
left femur, there were multiple scars over the lateral aspect 
of the thigh, with a 2-inch scar overlying the greater 
trochanter.  There was a 6-inch scar over the lateral aspect 
of the thigh, and a 3-inch scar over the mid thigh, all of 
which were well healed.  There were three 1-inch scars over 
the lateral aspect of the left knee that was also well 
healed.  There was an L-shaped scar over the lateral aspect 
just below the mid portion of the lower leg, laterally, that 
was 6 inches in total length. 

In October 1996, the veteran underwent VA examination for her 
scars.  According to the examination report, she had a large 
curved scar measuring 9-inches in the left lateral hip region 
and a 2 inch scar overlying the greater trochanter hip 
region.  The veteran also had a 3-inch scar in the left 
lateral thigh region, midportion, and a 3-inch scar that was 
3 millimeters (mm.) wide in the left lower lateral thigh 
region, a 2.5 inch by 3 mm. scar of the left upper lateral 
knee region, and a 2.5 by 1-inch scar, of the left lateral 
knee region.  The veteran also had an L-shaped scar over the 
lateral aspect and just below the midportion of the left 
lower leg that was 6 inches in total length, and was wider in 
the superior region of the scar.  Three small arthroscopic 
surgical scars in the anterior knee region from recent 
surgery were noted.  The VA examiner reported that all these 
scars were healed.  She complained of joint pains in her left 
knee.

In her November 1996 substantive appeal, the veteran 
contended that her service-connected left lower extremity 
scars were "very disfiguring" and she had to be careful 
about her attire.  She maintained that service physicians 
would not perform surgical intervention to correct her 
disfiguring scars.  The veteran said her left fibular shaft 
was painful when she walked or stood for long periods of 
time.

The veteran underwent VA orthopedic examination in September 
1997.  According to the examination report, the veteran 
complained of worsening knee daily pain with increased 
tricking, crepitus, and decreased range of motion.  Since 
last examined by VA, she quit her job because she was unable 
to stand at a cash register for long periods of time, and was 
unable to lift heavy boxes to restock shelves.

Objectively, the veteran's knee had a 5.0 centimeter (cm.) 
scar, superior and medial to the patella, a 3.0 cm. scar 
above that, and a 3.0 cm. scar below that.  Her knee was 
somewhat deformed.  

In May 2005, the veteran underwent VA examination.  According 
to the examination report, the VA examiner reviewed the 
veteran's medical records.  As to her left knee injury, the 
veteran reported having several surgeries and physical 
therapy, after the initial 1990 injury.  Her last surgery was 
in 1995.  X-rays taken in August 1997 showed moderate 
osteoarthritis of the left knee.  She complained of knee 
pain.

As to her scars, the veteran reported that as a result of her 
1990 accident, she had multiple scars over the left elbow, 
hip, thigh, knee and lower leg.  The veteran said her scars 
were unsightly and for several years after the accident she 
felt self-conscious about them but was no longer 
uncomfortable.  The veteran said some of her scars were from 
the initial injury, and some were from surgeries to repair 
the knee.  She had a rod placed in her femur due to the break 
and some scars were due to that surgery, too.

Examination of the veteran's skin revealed that on the 
proximal thigh, the veteran had a 6 inch scar that was flesh-
colored, and well healed.  Anterior to this, she had a 4-inch 
scar over the greater trochanter of her left thigh.  Distal 
to those, on the lateral thigh, the veteran had a 3-inch scar 
that was flesh colored, flat and well healed.  On the 
posterior mid thigh, she had a 6-inch scar that was flat, and 
slightly different appearing, not from a laceration, but from 
what she called a burn from the accident that was also well 
healed and nontender.  Over the knee, the veteran had a 2-
inch x 1-inch scar on the lateral knee that was flesh colored 
and well healed.  She had a 1.5-inch x 1/4 -inch scar 
anterior to this other scar also on the lateral knee.  The 
veteran had four smaller scars from her arthroscopic surgery, 
over the anterior medial and lateral side of the knee that 
were all well healed.  On the left lower leg, on the anterior 
side in the shin region, she had a V-shaped scar that was 
4.5-inches by 1/4th-inch that was the only scar that also had 
some mild muscle damage associated with it, did not appear to 
have any significant muscle loss but there was obvious muscle 
damage when the veteran dorsiflexed her left ankle.  

Further, the VA examination report reflects that most of the 
scars were flesh colored, and some appeared slightly hypo 
pigmented.  All were flat, well healed, and all appeared 
stable with no sign of any breakdown such as oozing, 
crusting, or bleeding.  None of the scars were adherent to 
any underlying tissue.  None of the scars affected the range 
of motion of any of the joints.  None of the scars were 
located on exposed surfaces of the skin, such as the hands 
and face.  There was no edema, inflammation or colloid 
formation to any of these scars.  All of these scars were 
superficial, aside from the scar on the anterior lower leg 
that did have damage to the underlying muscle tissue.  None 
of these scars had any induration or showed any inflexibility 
of the skin in the area of the scar.  Neurological 
examination findings reflected essentially normal strength 
(5/5) in the lower extremities.  Sensation was decreased in 
the areas of the larger scars of the left knee and left 
anterior lower leg, just right over the scar.  In all other 
areas, sensation was intact.  Patella reflexes were 2+, 
bilaterally.  

The diagnoses included left knee pain with traumatic 
arthritis.  As to the veteran's leg scars, the VA examiner 
said none of the scarring showed any degree of functional 
impairment on examination.  Associated with the claims file 
are 11 color photographs of the veteran's left upper and 
lower extremities, including 5 photographs of the veteran's 
left thigh and lower leg, depicting the scars described 
above.


III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of her service-
connected left lower extremity scars, and has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case in which the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning, and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board is aware that the provisions of 38 C.F.R. § 4.14 
(2005) preclude the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses.  However, impairment associated with a veteran's 
service-connected disabilities may be rated separately unless 
it constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

It should be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2005).

The veteran's service-connected multiple scars of the left 
lower extremity are currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7802 (and 
were originally evaluated under DC 7805).  

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the criteria for rating skin disabilities, 
including scars, were revised.  See 67 Fed. Reg. 49,590 - 
49,599 (July 31, 2002) and corrections in 67 Fed. Reg. 58,448 
- 58,449 (Sept. 16, 2002).  The modifications to the Rating 
Schedule changed the criteria for rating scars under DCs 
7800-7805 (now codified at 38 C.F.R. § 4.118, DCs 7800-7805).

Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the veteran's claim.  However, the Board 
must apply the old law prior to the effective date of the new 
law.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) 
and 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any legislative act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  See also Dudnick v. Brown, 10 Vet. App. 79 (1997) 
(with respect to the amended regulations in question, VA is 
required to apply the amendments to the extent that they are 
more favorable to the claimant than the earlier provisions).

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (April 10, 1999) See also 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) 
(VA may not apply revised schedular criteria to a claim prior 
to the effective date of the amended regulations).  

As such, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated June 1996.  The November 1996 SOC and 
June 1997 SSOC evaluated the veteran's claim using the old 
regulations.  The January 2006 SSOC evaluated the claim under 
the new regulations.  The veteran was afforded an opportunity 
to comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, supra

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805.

Under the old criteria, effective prior to August 30, 2002, 
Diagnostic Code 7800 pertained to scars of the head, face, or 
neck.  Diagnostic Codes 7801 and 7802 provided ratings for 
scars from second and third degree burns.  As the medical 
evidence of record indicates the scars at issue in this case 
are not on the veteran's head, face, or neck, nor are they 
the result of second or third degree burns, these provisions 
are not for application.  While in May 2005, the veteran told 
the VA examiner that the 6-inch scar on her posterior mid 
thigh was from a burn, the scar was described as well-healed 
and nontender.

Under Diagnostic Code 7803, a maximum 10 percent rating was 
assigned for scars which were poorly nourished, with repeated 
ulceration.  Under Diagnostic Code 7804, a maximum 10 percent 
evaluation was assigned for scars which were tender and 
painful on objective demonstration.  Diagnostic Code 7805 
provided that other scars could be rated based on limitation 
on function of the affected part.  38 C.F.R. § 4.118 (2002).

The objective medical evidence of record reflects that the 
veteran's left lower extremity scars have consistently been 
described by examiners as well-healed.

During the recent May 2005 VA examination it was noted that 
the veteran had a 6 inch scar on the proximal thigh that was 
flesh-colored, and well healed.  Anterior to this, she had a 
4-inch scar over the greater trochanter of her left thigh.  
Distal to those, on the lateral thigh, the veteran had a 3-
inch scar that was flesh colored, flat and well healed.  On 
the posterior mid thigh, she had a 6-inch scar that was flat 
and slightly different appearing, not from a laceration, but 
from what she called a burn from the accident that was also 
well healed and nontender.  Over the knee, the veteran had a 
2-inch x 1-inch scar on the lateral knee that was flesh 
colored and well healed.  She had a 1.5-inch x 1/4 -inch scar 
anterior to this other scar also on the lateral knee.  The 
veteran had four smaller scars from her arthroscopic surgery, 
over the anterior medial and lateral side of the knee that 
were all well healed.  On the left lower leg, on the anterior 
side in the shin region, she had a V-shaped scar that was 
4.5-inches by 1/4th-inch that was the only scar that also had 
some mild muscle damage associated with it, did not appear to 
have any significant muscle loss but there was obvious muscle 
damage when the veteran dorsiflexed her left ankle.  Most of 
her scars were flesh-colored and some appeared slightly hypo 
pigmented.

Applying the criteria set forth above to the facts in this 
case, the Board finds that an initial rating in excess of 10 
percent for multiple scars of the left lower extremity has 
not been met.  Based on her claims of disfigurement, the 
veteran has been assigned the maximum schedular rating 
assignable for scars, not including scars which limit 
function of the body part that they affect.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2002).  In this case, the 
objective medical evidence of record does not establish that 
her left lower extremity scars are productive of any 
limitation of function, not otherwise rated under Diagnostic 
Codes 5262, 5257, and 5010.  Thus, an initial rating in 
excess of 10 percent is not warranted under the criteria in 
effect prior to August 30, 2002, for rating scars.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 through 7805 (2002), effective 
prior to August 30, 2002.

To the extent that the veteran would argue that she is 
entitled to separate ratings for each scar, it is noted that 
there are no separate findings that would warrant such 
assignment.  There are no scars specifically denoted as 
tender and painful nor is there limitation of function such 
as to warrant a higher rating.  As such, separate compensable 
ratings are not indicated.

That is, the Board finds that the evidence in this case 
establishes that the symptomatology manifested by each of the 
veteran's left lower extremity scars, such is not a "separate 
and distinct manifestation" of the same injury.  In fact, the 
most recent VA examination in May 2005 described all the 
veteran's left lower extremity scars as flat, well healed, 
stable, nonadherent, and superficial, aside from the anterior 
lower leg scar that had some mild damage to the underlying 
muscle.  Nevertheless, separate compensable ratings for each 
scar are not warranted as pyramiding would result.  See 
Esteban v. Brown, 6 Vet. App. at 261.

The Board has also considered the revised criteria for rating 
skin disabilities which were effective August 30, 2002.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002) and corrections in 
67 Fed. Reg. 58448-58449 (Sept. 16, 2002) (codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805).  Based on the 
facts of this case, the Board finds that the revised 
regulations are not significantly different from the 
regulations in effect prior to August 30, 2002, and are not 
more favorable to the veteran.

The amended version of Diagnostic Code 7800 pertains to 
disfigurement of the head, face, or neck.  Given the location 
of the veteran's scars, this provision is not appropriate.

Diagnostic Code 7801 provides a rating for scars, other than 
head, face, or neck, that are deep or that cause limited 
motion.  A deep scar is one associated with underlying soft 
tissue damage.  See Note (2) following 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Under this provision, a 10 percent 
rating is warranted for area or areas exceeding 6 square 
inches (39 sq. cm.) and a 20 percent rating is warranted for 
area or areas exceeding 12 square inches (77 sq. cm.).  In 
this case, however, although the veteran was noted to have a 
scar on the anterior lower leg that mildly damaged the 
underlying muscle tissue, the medical evidence of record does 
not establish that the veteran's left lower extremity scars 
are deep or cause limitation of motion.  In any event, the 
evidence, including the recent color photographs, shows that 
the scars of the veteran's left lower extremity do not exceed 
12 square inches.  Thus, application of this provision does 
not result in an initial rating in excess of 10 percent.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a maximum 10 percent disability 
evaluation. In this case, the veteran's left lower extremity 
scars do not cover an area greater than 144 square inches.  
In any event, a rating higher than 10 percent is not 
available under this provision.

Note (1) following Diagnostic Code 7802 provides that scars 
in widely separated areas, such as on two or more extremities 
or on anterior and posterior surfaces of extremities or 
trunk, will be rated separately and combined in accordance 
with 38 C.F.R. § 4.25.  While here, the clinical evidence 
reflects, and the color photographs do indicate that, the 
veteran's left lower extremity scars are on anterior and 
posterior surfaces, e.g., the top of her left thigh, her left 
knee, and her left shin.  However, all these scars were flat, 
well healed, and stable, and did not affect any range of 
motion of the joints.  All were superficial, aside from the 
anterior lower leg scar that had mild damage to the 
underlying muscle tissue.  Thus, separate ratings are not 
warranted.  In any event, because each of the veteran's left 
lower extremity scars does not exceed 144 square inches, 
separate compensable ratings would not be warranted.

Under Diagnostic Code 7803, unstable superficial scars will 
be rated as 10 percent disabling.  Under Diagnostic Code 
7804, superficial scars which are painful on examination will 
be rated as 10 percent disabling.  No higher rating is 
available under either of these provisions.  None of the left 
lower extremity scars are described as painful or unstable.

Finally, Diagnostic Code 7805 provides that other scars will 
be rated on limitation of function of affected part.  For the 
reasons discussed above, the Board finds that a higher rating 
is not warranted under this provision.  

The Board has also considered the criteria for rating 
disabilities of the lower extremity.  See 38 C.F.R. § 4.71a, 
DCs 5010, 5256 to 5263 and 5310 to 5318 (2005).  However, she 
is in receipt of separate compensable evaluations for her 
left knee and left fibular shaft under DCs 5262, 5010, and 
5257, and there is no evidence of other lower leg, 
disability, knee ankylosis, or any other disability, 
associated with the left lower extremity scars.  Thus, the 
Board finds that such provisions are not applicable, given 
the nature of the veteran's service-connected disability.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

As such, the Board is of the opinion that an initial rating 
in excess of the currently assigned 10 percent for multiple 
scars of the left lower extremity, to include the left 
greater trochanter, left femur, left thigh, left knee, and 
left lower leg is not warranted.  The preponderance of the 
objective medical evidence is against the veteran's claim.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

Furthermore, the Board has considered whether the case should 
be referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  In this respect, the Board notes that 
the veteran has not required any, let alone frequent, periods 
of hospitalization for the left lower extremity scars.  The 
veteran has alleged that her left lower extremity scars have 
detracted from her appearance and affected her social 
relationships.  However, the evidentiary record does not 
support those contentions, particularly in the absence of any 
clinically demonstrable evidence of such symptoms since 
service.  In sum, there is no indication in the record of 
such an unusual disability picture that application of 
regular schedular standards is impractical, especially in the 
absence of any allegation of marked interference with 
employment.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for her service-connected left 
lower extremity scars, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed her original claim for service 
connection have the disabilities on appeal been more 
disabling than as currently rated under the present decision 
of the Board.



ORDER

An initial rating in excess of 10 percent for multiple scars 
of the left lower extremity, to include the left greater 
trochanter, left femur, left thigh, left knee, and left lower 
leg is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


